Citation Nr: 1621393	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased initial rating for migraine headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to August 2008.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted the Veteran's claims of entitlement to service connection for PTSD and migraines and assigned each disability a 30 percent rating. The Veteran filed a Notice of Disagreement (NOD) in May 2009, expressing disagreement with the ratings assigned.  The RO issued a Statement of the Case (SOC) in March 2011.  In April 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the Veteran had originally perfected an appeal that included entitlement to service connection for bilateral hand arthralgia and low back pain.  However, in a statement received in July 2014, the Veteran withdrew those claims prior to certification to the Board.  As such, those issues are no longer on appeal.

The issue of entitlement to service connection for hypertrophy of the breast has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional evidence in the form of VA examination reports dated in September 2014 and October 2014 that have been associated with the file after the issuance of the most recent SOC.  The September 2014 VA examination concerns the Veteran's migraines and the October 2014 VA examination concerns the Veteran's PTSD.  The Veteran has not specifically stated that she was waiving consideration of the additional evidence by the AOJ.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran must be referred to the AOJ for initial review, unless this procedural right is waived by the Veteran or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral. In March 2016, the Veteran was notified of this additional evidence.  She was given the opportunity to respond and asked to indicate whether she waived her right to AOJ review.  The notice letter informed her that if no answer was received within 45 days, the Board would assume that she did not wish to have the Board decide her appeal and that the claims would be remanded for AOJ review.  No response was received.  Because the evidence is not sufficient to warrant a full allowance, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claims. See 38 C.F.R. § 19.31   

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and outstanding VA treatment records. All records obtained should be associated with the claims file. 

2.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






